Citation Nr: 0903991	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  00-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for left leg thrombophlebitis and varicosities.  

2.  Entitlement to an initial disability rating higher than 
10 percent for the veteran's right leg varicose veins.  

3.  Entitlement to a compensable initial rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1964 to December 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The Board previously remanded the case for additional 
development in June 2004.  The issues which were on appeal at 
that time included service connection for post-traumatic 
stress disorder, sinusitis, and a chronic headache disorder.  
However, those claims were all granted by the RO while the 
case was in remand status.  

The development pertaining to the remaining issues of higher 
ratings of right and left leg varicosities and hemorrhoids 
has been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The left leg thrombophlebitis and varicosities have not 
resulted in persistent edema which is incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.   

2.  The right leg varicose veins have not resulted in 
persistent edema which is incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation of eczema.   

3.  The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the service-connected thrombophlebitis with 
varicose veins of the left lower extremity are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.104, 
Diagnostic Code 7120 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for the service-connected varicose veins of the right 
leg are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.20, 4.104, Diagnostic Code 7120 (2008).

3.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide notification to the veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters from the RO dated in July 2004, December 
2004, December 2005, August 2006, and September 2007 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims for compensation as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The Board notes that the veteran's claim for a 
higher rating arises from his disagreement with the initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded disability 
evaluation examinations.  The veteran has declined a hearing.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

I.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent For
 Left Leg Thrombophlebitis And Varicosities.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Thrombophlebitis is defined as "inflammation of a vein" 
associated with the formation of "an aggregation of blood 
factors, primarily platelets ... frequently causing vascular 
obstruction at the point of its formation." See Dorland's 
Illustrated Medical Dictionary 1707-08 (28th ed.1994). 

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology, the veteran's 
service-connected thrombophlebitis is appropriately rated by 
analogy under 38 C.F.R. § 4.104, Diagnostic Code 7120 
[varicose veins].  The veteran's main symptomatology 
attributed to his service-connected disabilities consists of 
palpable varicose veins and some edema.  Although no 
diagnostic code is precisely congruent with thrombophlebitis, 
the criteria for varicose veins, notably the fact that veins 
are involved as well as references to edema and aching, 
roughly matches the types of symptomatology associated with 
the veteran's bilateral leg disability.  Therefore, the 
veteran's service-connected left leg thrombophlebitis and 
varicosities is most appropriately rated as varicose veins 
under 38 C.F.R. § 4.104, Diagnostic Code 7120. See 38 C.F.R. 
§ 4.20 (2008).

The Board notes that, at least with respect to the right 
lower extremity, the RO has also considered Diagnostic Code 
7121 [post-phlebotic syndrome of any etiology]. The Board 
notes that Diagnostic Code 7121 requires symptomatology 
identical to that enumerated in Diagnostic Code 7120; the 
only difference is the source of the symptoms: venous disease 
in the former case and varicose veins in the latter.  No 
advantage to the veteran arises from the use of Diagnostic 
Code 7121.  Accordingly, the veteran will continue to be 
rated under Diagnostic Code 7120.

Under Diagnostic Code 7120, the following levels of 
disability are included:

100 % with massive board-like edema with constant pain at 
rest;



60 % with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration;

40% with edema and stasis pigmentation or eczema, with or 
without intermittent ulceration;

20% with persistent edema, incompletely relieved by the 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema;

10 % with intermittent edema or extremity aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery; 
and

0 % asymptomatic palpable or visible varicose veins.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).

There is, however, no competent medical evidence of 
"persistent" edema, which is necessary for assignment of a 20 
percent rating under Diagnostic Code 7120.  Nor is there 
evidence of beginning stasis pigmentation or eczema. 

The report of an artery and veins examination conducted by 
the VA in February 2001 reflects that the veteran had a 
history of left leg thrombophlebitis in 1967-68, for which he 
was hospitalized.  He stated that since then he developed 
recurrent pain in the left leg and had to elevate the leg and 
apply heat.  He stated that this occurred about three times a 
month and it lasted for several days.  He used no stockings 
and did not develop edema of the leg.  On physical 
examination, he had some groups of varicose veins located at 
the pre-tibial area and middle third of the left leg where 
they were tortuous and dilated.  His skin appeared normal, 
and there were no post phlebitic changes.  The diagnoses were 
varicose veins of the left leg and left leg post phlebitic 
syndrome.  

A VA treatment record dated in July 2003 reflects that the 
veteran was seen for a follow up of post-phlebetic syndrome 
of the left lower extremity.  He complained of intermittent 
pain, paresthesia and tingling to the left foot.  On 
examination, there was no clubbing, cyanosis or edema of the 
extremities.  Pedal pulses were 2+ bilaterally.  There were 
varicosities on the left lower leg.  

The report of a VA examination conducted in September 2006 
reflects that the veteran state that his legs continued to be 
mildly swollen by the end of the day.  However, they mostly 
went down by the morning.  On examination, it was stated that 
there was edema, but it was not persistent.  It was noted 
that it was relieved by elevation and compression hosiery.  
The relief was described as partial.  It was further noted 
that no skin discoloration was present.  In addition, no 
ulceration was present.  There was no stasis pigmentation or 
eczema.  

A VA treatment record dated in November 2007 noted that he 
had no edema of the lower extremities, and no calf edema, 
ecchymosis or pain.  The diagnosis was bilateral varicose 
veins below the knee and left thigh enlargement because of 
deep vein thrombosis.  It was noted that the disabilities 
caused mild impairment with respect to chores, exercise, 
sports and recreation.  There was no impairment with respect 
to travelling, feeding, bathing, and dressing.

The Board finds that the left leg thrombophlebitis and 
varicosities have not resulted in persistent edema which is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  In 
addition, there are only a few medical record entries 
pertinent to the veteran's service-connected thrombophlebitis 
dated within the appellate period.  Such lack of medical 
treatment is indicative of the relatively mild nature of the 
veteran's service-connected disability of the left leg. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of 


an alleged fact, i.e., the lack of evidence is itself 
evidence].  Under such circumstances the veteran does not 
meet the criteria for assignment of 20 percent rating.

It also follows that the veteran does not meet the 
evidentiary requirements for the assignment of 40, 60 or 100 
percent disability ratings under Diagnostic Code 7120, as 
such would require evidence of more severe swelling and skin 
problems due to the service-connected thrombophlebitis.  No 
such symptoms are demonstrated.  
Also, there has been no variation in the severity of symptoms 
to warranted a staged rating.  Therefore, the Board concludes 
criteria for an initial rating in excess of 10 percent for 
the service-connected thrombophlebitis with varicose veins of 
the left lower extremity are not met.

II.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent For The Veteran's Right Leg Varicose Veins.

The evidence pertaining to the right leg varicosities is 
summarized above.  The evidence shows that the right leg 
varicose veins have not resulted in persistent edema which is 
incompletely relived by elevation of the extremity, with or 
without beginning stasis pigmentation of eczema.   Also, 
there has been no variation in the severity of symptoms to 
warranted a staged rating.  Accordingly, the Board concludes 
that the criteria for an initial rating in excess of 10 
percent for the service-connected varicose veins of the right 
leg are not met.

III.  Entitlement To A Compensable Initial Rating For 
Hemorrhoids.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.



The report of a VA examination conducted in February 2001 
reflects that the veteran stated that he had not had any 
problems for a long time.  He stated that they used to bleed 
and become swollen and painful.  He reportedly had no 
problems with this any more.  On examination, he had two 
groups of hemorrhoids, one at 6 o'clock, and the other at 12 
o'clock.  Hemoglobin was 17.4 gm, and hematocrit was 49.9 
percent.  The diagnosis was external hemorrhoids.  

The report of a VA examination conducted in December 2006 
reflects that the veteran had a history of hemorrhoids since 
1966.  The veteran reported that they were intermittently 
irritated, and occasionally bled on toilet paper.  He 
reported that he used cream on them for several days when the 
started to get irritated.  There was no history of surgery.  
There was occasional rectal bleeding.  There was no rectal 
prolapse, no recurrently anal infections.  He reported anal 
itching and burning.  There was pain but no difficulty 
passing stool.  There were three recurrences per year.  He 
had no fecal incontinence and no perianal discharge.  

On physical examination, hemorrhoids were not present.  He 
had several mildly inflamed, irritated skin tags around the 
anal opening.  The diagnosis was non thrombosed, recurrent 
rectal hemorrhoids and tags.  The examiner noted that the 
hemorrhoids acted up three to five times a year and had done 
so regularly since service, but that this was not disabling.  

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The VA examination reports did not 
include findings of any such manifestations.  With respect to 
the criteria for a 20 percent rating, there is no evidence of 
persistent bleeding of such severity as to result in anemia 
nor is there evidence of fissures.  Although the veteran 
apparently experienced bleeding on some occasions, there is 
no indication that this occurred to the degree that it could 
cause anemia.  Such a finding is not shown in any of the 
medical evidence.  Accordingly, the Board concludes that the 
criteria for a 10 percent or higher rating for hemorrhoids 
are not met.
ORDER

1.  An initial disability rating higher than 10 percent for 
left leg thrombophlebitis and varicosities is denied.  

2.  An initial disability rating higher than 10 percent for 
the veteran's right leg varicose veins is denied.  

3.  A compensable initial rating for hemorrhoids is denied.  



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


